TOIJLMIN, District Judge.
This is an appeal by the receiver in the cause of Prank Balatorre et al. against the Birmingham, Pow-derly & Bessemer Street-Railroad Company from the decree of the circuit court denying further or additional compensation to him and to his solicitors for services by them rendered to him as such receiver. ■ We agree with the court in the opinion that the allowances theretofore made» to the appellant for compensation to him as receiver in said cause, and as compensation to his solicitors for services by them rendered to him as such receiver, are ample and sufficient, taking into consideration the services rendered and all the circumstances of the case. The decree appealed from, so far as affected by this ap*748peal, is therefore affirmed. But, inasmuch as the appellant may have rendered services and incurred expenses as receiver in said cause since the decree appealed from, there should be and is reserved to Mm the right to apply for compensation for services actually rendered and expenses actually incurred after the date of such decree.
Affirmed.